DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Claim Objections
Claims 4, 5-9, 14, 16, and 17 are objected to because of the following informalities:
In claim 4 at line 2, “proactive modification the” should be corrected to --proactive modification of the--.
In claim 4 at line 3 --occurs-- should be added before “when.”
In claim 4 at line 3, “pre-define” should be corrected to --pre-defined--.
In claim 6 at line 5, after --the-- should be added after “storing.”
In claim 7 at line 2, --the-- should be removed before “detection.”
In claim 8 at line 7, --the-- should be removed before “operation.”
In claim 8 at line 15, “lubricating liquid” should be corrected to --lubrication liquid--.
In claim 9 at line 2, --the-- should be removed before “detection.”
In claim 14 at line 2, --and-- should be added before “an engine.”
In claim 16 at line 3, “pre-define” should be corrected to --pre-defined--.
In claim 17 at line 1 --wherein-- should be added after “claim 16.”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


No claim limitations are interpreted under 112(f).
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 2-5 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation “analyzing… data… to create an operation model.” It is not clear whether creating the operation model is required by the claim, or whether the analysis must only be suitable for creating an operation model, i.e. the operation model is an intended use of the analysis. For the purpose of examination, it has been interpreted as an intended use.
Claim 3 recites the limitation “the wind turbine is proactively modified in response to a predicted environmental characteristic.” Claim 3 depends from claim 2, which recites “the operation of the wind turbine is proactively modified in anticipation of or directly in response to an environmental characteristic.” It is unclear whether the modification of the wind turbine and the modification of the operation are two separate modifications, or the same modification. For the purpose of examination, the claim 3 limitation has been interpreted as and may be corrected to -- the wind turbine operation is proactively modified--. If this change is made, claim 4 should also be amended to recite --wind turbine operation--.
Claim 17 recites the limitation “The method according to claim 16.” There is insufficient antecedent basis for this limitation in the claim, rendering the claim indefinite. Claim 16 is directed to a system and does not recite any method. For the 
The remaining rejected claims are rejected for their dependence on an indefinite claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 6-12, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ehlers (EP 2169221).
Regarding claim 1, Ehlers discloses:
A method for monitoring debris in oil of a wind turbine gearbox ([0007]), and controlling the wind turbine operation to reduce damage to the gearbox, the method comprising:
receiving, from a sensor (particle counter 16, [0057], [0058]) for monitoring wear debris associated with the wind turbine gearbox, a data signal representing at least one debris-related measurement of the oil of the gearbox;
storing the data signal to collect a plurality of data signals spanning a period of time ([0058] “changes over time”);
automatically analyzing the stored data signals to determine if a pattern of debris concentration data indicates damage to the wind turbine gearbox ([0041] “pattern”, “current course”); and if so, modifying operation of the wind turbine ([0014] “changing an operating parameter”, [0018] blade pitch or generator torque) during a period in which damage is determined to be likely to occur ([0033] “impending transmission damage”), to reduce the amount of damage to the gearbox.
Regarding claim 2, Ehlers discloses:
obtaining and storing ([0045] “recorded”), in memory, data representing one or more environmental characteristics ([0045] “turbulence”) occurring at the wind turbine during the period of time; and
analyzing ([0045] “evaluated”) the stored data signals and the data representing one or more environmental characteristics to identify statistical correlation between increased gearbox debris levels and environmental characteristics ([0045] “at least one limit value is preferably increased”), to create an operation model (interpreted as an intended use of the analysis, not required) for the wind turbine such that the operation of the wind turbine is proactively modified in anticipation of or directly in response to an environmental characteristic previously determined to cause increased wear or reduce the useful life of the gearbox (the operation is modified in the sense that the limit value for determining damage is increased to avoid false alarms).
Regarding claim 6, Ehlers discloses:
A system for reducing damage and extending the useful life of a gearbox, comprising:
a sensor (16, [0058]) for monitoring wear debris in a lubricating liquid of a gearbox lubrication system;
a controller (evaluation device 28) suitable for receiving one or more data signals (via data line 22), storing one or more data signals in a memory ([0058] “changes over time” implies storing data), and automatically analyzing ([0058] “analyzed”) the stored data signals under programmatic control ([0049]);
a communication channel (data line 22) for transferring, from said wear debris monitor to said controller, a data signal representing at least one debris-related measurement of the lubricating liquid;
said controller storing, in the memory, a plurality of data signals spanning a period of time ([0041] “over time”, [0042]) and said controller automatically analyzing the stored data signals to determine if a pattern of debris concentration data is indicative of damage to the gearbox ([0041] “comparing the current course of the number of particles with the pattern”); and if so,
said controller modifying operation of a device operatively connected to the gearbox ([0014] “changing an operating parameter”, [0018] blade pitch or generator torque), during a period in which damage is likely to occur ([0033] “impending transmission damage”), to reduce damage to the gearbox.
Regarding claim 7, Ehlers discloses:
an in-line (see 16 in Fig 1, which is described as distinct from a configuration with the sensor in a bypass, [0056]) fluid sensor for the detection of metallic wear debris and particulates [0058]) in the lubrication system.
Regarding claim 8, Ehlers discloses:
A system for reducing damage and extending the useful life of a mechanical system, comprising:
a lubrication system ([0057] 12, 14, 18) operatively connected to the mechanical system and circulating a lubrication liquid (oil) within at least a portion of the mechanical system;
a sensor (16, [0058]) for monitoring wear debris in the lubrication liquid within the mechanical system;
a controller (evaluation device 28) suitable for receiving one or more data signals (via data line 22) relating to the operation of the mechanical system, storing one or more data signals in a memory ([0058] “changes over time” implies storing data), and automatically analyzing ([0058] “analyzed”) the stored data signals under programmatic control ([0049]);
a communication channel (data line 22) for transferring, from said sensor for monitoring wear debris to said controller, data signals representing at least one debris- related measurement of the lubrication liquid;
said controller storing, in the memory, a plurality of data signals representing at least one debris-related measurement of the lubricating liquid and spanning a period of time ([0041] “over time”, [0042]), said controller automatically analyzing the stored data signals to identify a pattern of debris concentration data indicative of damage to the mechanical system ([0041] “comparing the current course of the number of particles with the pattern”); and said controller further modifying operation of the mechanical system ([0014] “changing an operating parameter”, [0018] blade pitch or generator torque) during a period in which damage is likely to occur ([0033] “impending transmission damage”), to reduce damage to the mechanical system.
Regarding claim 9, Ehlers discloses:
an in-line (see 16 in Fig 1, which is described as distinct from a configuration with the sensor in a bypass, [0056]) fluid sensor for the detection of metallic wear debris and particulates [0058]) in the lubrication system.
Regarding claim 10, Ehlers discloses:
said pattern of debris concentration data includes data representative of debris concentration over time ([0041] “pattern”, [0042] “progressive patterns”, [0058] “change”).
Regarding claim 11, Ehlers discloses:
said debris concentration data includes a particle size component ([0058]).
Regarding claim 12, Ehlers discloses:
the controller employs a trigger based upon a plurality of patterns detected in time-based data ([0058], [0062]).
Regarding claim 14, Ehlers discloses:
said mechanical system is selected from the group consisting of: a transmission, a gearbox (element 6 scribed a transmission [0055] and the disclosure relates to a gearbox [0026])...
claim 15, Ehlers discloses:
said mechanical system includes at least one wind turbine ([0001], see Fig 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ehlers (EP 2169221) as applied to claims 2 and 8 and in view of Dalsgaard (US 2012/0257968).
Regarding claim 16, Ehlers does not disclose:
the controller proactively modifies operation of the mechanical system in response to an actual or predicted environmental characteristic exceeding a pre-define threshold.
Ehlers discloses that the wind turbine may be part of a wind park with several wind turbines ([0060]).
Dalsgaard teaches:
A wind turbine park wherein measurements indicating gusts at one wind turbine are used to predict gusts at other turbines ([0036]). “The power plant controller 32 then sends a control signal to all of the other wind turbines in the wind power plant 30 instructing them to reduce their rotor speed” ([0036]). 
Dalsgaard teaches:
the controller ([0008], [0009]) proactively modifies operation of the mechanical system ([0009]) in response to an actual or predicted environmental characteristic (wind speed) exceeding a pre-define threshold (Vmax, [0034]).
COMBINATION
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Ehlers to reduce turbine speed in response to a predicted wind gust and to return the turbine to normal operation after a set time, as taught by Dalsgaard, to avoid shutdown of the wind turbine and to reduce fatigue loading.
Regarding claim 17, the system of Ehlers as modified by the gust response of Dalsgaard teaches:
the controller proactively modifies operation of the mechanical system in response to an actual or predicted environmental characteristic and derates operation of the mechanical system (Dalsgaard [0015]) for a period of time  following the actual or predicted environmental characteristic exceeding the pre-define threshold.
Claims 3-5 are rejected over Ehlers in view of Dalsgaard combined in the same way and for the same reasons as described with reference to claim 16.
Regarding claim 3, the system of Ehlers as modified by the gust response of Dalsgaard teaches:
the wind turbine is proactively modified in response to a predicted environmental characteristic (wind speed).
Regarding claim 4, the system of Ehlers as modified by the gust response of Dalsgaard teaches:
the predicted environmental characteristic includes wind speed and the proactive modification the wind turbine when actual or predicted wind speed exceeds a pre-define threshold ([0034], Vmax).
Regarding claim 5, the system of Ehlers as modified by the gust response of Dalsgaard teaches:
the proactive modification further including derating the turbine (Dalsgaard [0015]) for a period of time (Dalsgaard [0036], [0044], for example, two minutes) following the actual or predicted wind speed exceeding the pre-define threshold.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ehlers (EP 2169221) in view of Ubben (US 2014/0103652).
Regarding claim 13, Ehlers discloses:
analyses of near real-time data ([0019] “The time units are preferably sliding time periods, so that, for example, it can be determined at any time how many particles have been measured in the last 10 minutes.”) for debris concentration within the mechanical system lubrication liquid corresponding to wear.
Ehlers does not disclose:
said controller employs a supervisory control and data acquisition architecture [to perform said analyses]. Ehlers discloses that the analysis is performed by a computer program which can be integrated into the existing computer control of a wind power installation ([0049]-[0052]).
Ubben teaches:
A wind power installation can be controlled by a SCADA, which is a computing device ([0051]) that can monitor and control wind turbines ([0037], [0038]). The SCADA can collect data relating to turbine heath in real time ([0040], e.g. gearbox temperature).
COMBINATION
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Ehlers by implementing the oil debris monitoring program of Ehlers into a SCADA, which Ubben teaches is a known wind turbine control system for monitoring and controlling wind turbines.


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Regarding claim 1, Davis (US 2012/0025529) discloses:
A method for monitoring debris in oil of a wind turbine gearbox ([0026]), and controlling the wind turbine operation to reduce damage to the gearbox, the method comprising:
receiving, from a sensor for monitoring wear debris associated with the wind turbine gearbox, a data signal representing at least one debris-related measurement of the oil of the gearbox ([0026], [0028]);
storing the data signal to collect a plurality of data signals spanning a period of time ([0055] “archived”, [0057] “trend”. “rate of change over time”);
automatically analyzing the stored data signals to determine if a pattern of debris concentration data indicates damage to the wind turbine gearbox ([0057]); and if so, modifying operation of the wind turbine ([0038] “shutting down”), during a period in which damage is determined to be likely to occur ([0038] “to prevent significant damage to the gearbox 36”), to reduce the amount of damage to the gearbox.
Miranda (US 2017/0074245) discloses decreasing a wind turbine speed due to a high wind condition, and resuming normal operation after a predetermined period of time ([0026]).
Gbadamassi (US 2019/0145381 available under 102(a)(2) as of effectively filed date 13 November 2017) discloses a method of monitoring wear on a gearbox ([0061]) 
Ikeda (US 2015/0116131) discloses a condition monitoring system for a wind turbine, wherein an operating condition, e.g. rotational speed ([0010]), and measurement data, e.g. shaft damage ([0059]), are stored.
Ishimitsu (US 2021/0054824, priority to 29 March 2018) discloses estimating total cumulative damage, i.e. fatigue to gearbox components ([0067]) and operating the wind turbine at a lower speed ([0079]) to suppress an increase in damage ([0080]). 
Evans (US 2013/0161956) discloses derating a wind turbine when gust risk is high ([0011]) to avoid damaging the gearbox ([0002]).
Jacobsen (US 2014/0363290) discloses using a particle counter to monitor the health of a wind turbine gearbox. The rotational speed of the generator can be reduced ([0033]).
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOPAZ L ELLIOTT whose telephone number is (571)270-5851. The examiner can normally be reached on Monday-Friday 7 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/TOPAZ L. ELLIOTT/Examiner, Art Unit 3745